Case 3:17-cv-01104-VLB Document 82-14 Filed 05/15/19 Page 1 of 2




                  Exhibit 15
                Case 3:17-cv-01104-VLB Document 82-14 Filed 05/15/19 Page 2 of 2
                                                  Sunday, September 17, 2017 at 6:43:28 AM Paciﬁc Daylight Time

Subject: Re: Byrne Review
Date: Friday, July 24, 2015 at 10:11:27 AM Paciﬁc Daylight Time
From: Valis, Noel <noel.valis@yale.edu>
To:      Gendler, Tamar <tamar.gendler@yale.edu>, susan.byrne@yale.edu <susan.byrne@yale.edu>
CC:      Hungerford, Amy <amy.hungerford@yale.edu>, Dovidio, John <john.dovidio@yale.edu>,
         rolena.adorno@yale.edu <rolena.adorno@yale.edu>

Dear Tamar,

Many thanks for your email. Much appreciated, on all points.

Best,
Noël

On 7/24/2015 10:02 AM, Gendler, Tamar wrote:

        Dear Noel and Sue (cc Amy, Jack, Rolena),

        I am wriang to conﬁrm that, at least for the duraaon of the departmental review process, the
        chair of the promoaon review commiWee for Susan Byrne’s 2015-16 promoaon review will be
        Noel Valis.

        I have asked Sue to direct any quesaons she might have about the promoaon process to Noel,
        with a cc to Divisional Director Amy Hungerford, and told her that she should plan to submit
        her materials to Noel no later than August 18. I have also informed Sue that over the next few
        days, Amy will be working with Noel to form a review commiWee, and to secure referees. I
        have reassured her that we are well within the normal schedule on securing referees (this
        typically takes place in June, July and August), so she does not need to worry about any delay
        in the evaluaaon process.

        Many thanks to all of you for your help with this important process.

        Best,

        Tamar



        ___

        Tamar Szabo Gendler
        Dean, Faculty of Arts and Sciences
        Vincent J. Scully Professor of Philosophy
        Professor of Psychology and Cogniave Science
        P.O. Box 208365
        Yale University, New Haven, CT 06520-8365
        hWp://fas.yale.edu/people/tamar-szab-gendler
        - ------------------




                                     INITIAL DISCOVERY PROTOCOLS                                         Page 2 of 28
                                                                                                       P149
